Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments with respect to rejection of claims 21-40 under 35 USC 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-27 are directed to a device, claims 28-34 are directed to a method, and claims 35-40 are directed to a computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
Claim 28 recites: A method for enabling a first computing device to perform electronic transactions using provisioned credentials, the method comprising, at the first computing device: 
accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential is based at least in part on a second secure element that is unique to the second computing device and a second value that is unique 
generating a re-provisioned credential based on: P35026US1/27550US.13Response to Non-Compliant Amendment dated April 6, 2021Application No. 15/996,220 the at least a portion of the provisioned credential, and a first secure element that is unique to the first computing device.
(Additional element(s) emphasized in bold)
The above claim describes a process of accessing a first credential associated with a financial account based on at least two unique data values and generating a re-provisioned credential based on a portion of the first credential and a third unique data value. Therefore, claim 28 is directed to the abstract idea of re-provisioning credentials which is grouped within the “mental processes” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as first and second computing devices, first and second secure elements, and electronic transactions merely use a computer as a tool to perform an abstract idea. The use of electronic transactions and first and second secure elements does no more than generally link the abstract idea to a particular field of use, the use of the secure elements does not improve the functioning or performance of the computing devices, and the use of processors/computers (first and second computing devices) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of first and second computing devices, first and second secure elements, and electronic transactions do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of electronic transactions and first and second secure elements does no more than generally link the abstract idea to a particular field of use, the use of the secure elements does not improve the functioning or performance of the computing devices, and the use of computing devices merely uses computers as tools to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of re-provisioning digital credentials. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 29-34 further describe characteristics of data or further describe steps associated with provisioning credentials. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of re-provisioning credentials holds true for claims 21-27 and 35-40 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 21-27 and 35-40 are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 28-29, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekberg et al. (US 2014/0026200; hereinafter Ekberg).
Regarding claims 21, 28, and 35, Ekberg discloses: A first computing device, method, and non-transitory computer-readable medium for performing electronic transactions using provisioned credentials, comprising:
accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential ("H(secret)") is based at least in part on a second secure element that is unique to the second computing device and a second value that is unique to the credential ("secret"), and the at least a portion of the provisioned credential includes at least the second value (Fig. 4, 0026, 0040-0042);
and generating a re-provisioned credential ("H(H(secret))") based on: the at least a portion of the provisioned credential, and a first secure element that is unique to the first computing device (Fig. 4, 0026, 0040-0042).
Regarding claims 22, 29, and 36, Ekberg further discloses: wherein the at least a portion of the provisioned credential is received from the second computing device or from an external storage device (0040).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-27, 30-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ekberg in view of Brown et al. (US 2015/0348025; hereinafter Brown).
Regarding claims 23, 30, and 37, Ekberg discloses all limitations of claims 21, 28, and 35.
Ekberg does not disclose: wherein the re-provisioned credential is further generated based on an identifier that is unique to a payment credential associated with both the provisioned credential and the re-provisioned credential.
However, in the same field of endeavor, Brown discloses: wherein the re-provisioned credential is further generated based on an identifier that is unique to a payment credential associated with both the provisioned credential and the re-provisioned credential (Fig. 6, 0075-0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 21, 28, and 35 disclosed by Ekberg by including a generation of a credential based on a unique payment identifier as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification to verify that the intended user is in possession of the user devices (Brown 0077).
Regarding claims 24, 31, and 38, Ekberg in view of Brown discloses all limitations of claims 23, 30, and 37. Brown further discloses: wherein the identifier is a card verification value (CVV) that is received as an input at the first computing device prior to generating the re-provisioned credential (Fig. 6, 0075-0077).
Regarding claims 25, 32, and 39, Ekberg discloses all limitations of claims 21, 28, and 35.
However, Brown discloses: wherein the first computing device accesses the at least a portion of the provisioned credential in response to identifying that the first and second computing devices are associated with a same user account (Fig. 5, 0065-0066, 0071-0075).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 25, 32, and 39 disclosed by Ekberg by including identifying the first and second computing devices as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification to ensure both devices are registered (Brown 0065).
Regarding claims 26, 33, and 40, Ekberg discloses all limitations of claims 21, 28, and 35.
However, Brown discloses wherein the second value comprises a credit card number that is unique to a payment credential associated with both the provisioned credential and the re-provisioned credential (0010, 0080-0081).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 26, 33, and 40 disclosed by Ekberg by including a credit card number as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 27 and 34, Ekberg discloses all limitations of claims 21, 28, and 35.
However, Brown discloses: prior to accessing the at least a portion of the provisioned credential: receiving a selection of at least one provisioned credential of multiple provisioned credentials provisioned on the second computing device (Fig. 6, 0075-0077).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 27 and 34 disclosed by Ekberg by including selecting a credential as disclosed by Brown. One of ordinary skill in the art would have been motivated to make this modification to allow personalization of specific credentials (Brown 0061).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharp et al. (US 2015/0350177) discloses systems and methods for managing provisioned credentials on a mobile device.
Kostiainen et al. (NPL “U”) discloses methods for transferring credentials from one device to another.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685